ORDER

PER CURIAM:
AND NOW, this 30th day of September, 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 12, 2005, the Petition for Review and responses thereto, it is hereby
ORDERED that ERLING ROLF KROSBY be and he is SUSPENDED from the Bar of this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.